Exhibit 10.3

EXECUTION VERSION

 

 

 

SECURITY AGREEMENT

By

AOL INC.,

as Borrower

and

THE SUBSIDIARY GUARANTORS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Collateral Agent

 

 

Dated as of December 9, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

PREAMBLE

  

RECITALS

   1

AGREEMENT

   1 ARTICLE I DEFINITIONS AND INTERPRETATION

SECTION 1.1.

  

DEFINITIONS

   2

SECTION 1.2.

  

INTERPRETATION

   7

SECTION 1.3.

  

RESOLUTION OF DRAFTING AMBIGUITIES

   7

SECTION 1.4.

  

PERFECTION CERTIFICATE

   8 ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1.

  

GRANT OF SECURITY INTEREST

   8

SECTION 2.2.

  

FILINGS

   9 ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1.

  

DELIVERY OF CERTIFICATED SECURITIES COLLATERAL

   9

SECTION 3.2.

  

FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST

   10

SECTION 3.3.

  

OTHER ACTIONS

   10

SECTION 3.4.

  

JOINDER OF ADDITIONAL SUBSIDIARY GUARANTORS

   11

SECTION 3.5.

  

SUPPLEMENTS; FURTHER ASSURANCES

   11 ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 4.1.

  

TITLE

   12

SECTION 4.2.

  

VALIDITY OF SECURITY INTEREST

   12

SECTION 4.3.

  

DEFENSE OF CLAIMS

   13

SECTION 4.4.

  

OTHER FINANCING STATEMENTS

   13

SECTION 4.5.

  

DUE AUTHORIZATION AND ISSUANCE

   13

 

-i-



--------------------------------------------------------------------------------

          Page

SECTION 4.6.

  

CONSENTS, ETC.

   13

SECTION 4.7.

  

INSURANCE

   13

SECTION 4.8.

  

LEGAL NAME; ORGANIZATIONAL STRUCTURE, ETC.

   14 ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1.

  

PLEDGE OF ADDITIONAL SECURITIES COLLATERAL

   14

SECTION 5.2.

  

VOTING RIGHTS; DISTRIBUTIONS; ETC.

   14

SECTION 5.3.

  

DEFAULTS, ETC.

   15

SECTION 5.4.

  

CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY INTERESTS

   16 ARTICLE VI CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL

SECTION 6.1.

  

GRANT OF INTELLECTUAL PROPERTY LICENSE

   16

SECTION 6.2.

  

PROTECTION OF COLLATERAL AGENT’S SECURITY

   16

SECTION 6.3.

  

AFTER-ACQUIRED PROPERTY

   17

SECTION 6.4.

  

LITIGATION

   17 ARTICLE VII

SECTION 7.1.

  

MODIFICATION OF TERMS, ETC.

   18 ARTICLE VIII TRANSFERS

SECTION 8.1.

  

TRANSFERS OF PLEDGED COLLATERAL

   18 ARTICLE IX REMEDIES

SECTION 9.1.

  

REMEDIES

   19

SECTION 9.2.

  

NOTICE OF SALE

   21

SECTION 9.3.

  

WAIVER OF NOTICE AND CLAIMS

   21

SECTION 9.4.

  

CERTAIN SALES OF PLEDGED COLLATERAL

   21

SECTION 9.5.

  

NO WAIVER; CUMULATIVE REMEDIES

   23

SECTION 9.6.

  

CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY

   23

 

-ii-



--------------------------------------------------------------------------------

          Page ARTICLE X APPLICATION OF PROCEEDS

SECTION 10.1.

  

APPLICATION OF PROCEEDS

   24 ARTICLE XI MISCELLANEOUS

SECTION 11.1.

  

CONCERNING COLLATERAL AGENT

   24

SECTION 11.2.

  

COLLATERAL AGENT MAY PERFORM; COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

   25

SECTION 11.3.

  

CONTINUING SECURITY INTEREST; ASSIGNMENT

   26

SECTION 11.4.

  

TERMINATION; RELEASE

   26

SECTION 11.5.

  

MODIFICATION IN WRITING

   27

SECTION 11.6.

  

NOTICES

   27

SECTION 11.7.

  

GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL

   27

SECTION 11.8.

  

SEVERABILITY OF PROVISIONS

   28

SECTION 11.9.

  

EXECUTION IN COUNTERPARTS

   28

SECTION 11.10.

  

BUSINESS DAYS

   28

SECTION 11.11.

  

NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION

   28

SECTION 11.12.

  

NO CLAIMS AGAINST COLLATERAL AGENT

   28

SECTION 11.13.

  

NO RELEASE

   28

SECTION 11.14.

  

OBLIGATIONS ABSOLUTE

   29

SIGNATURES

     

 

EXHIBIT 1    Form of Joinder Agreement EXHIBIT 2    Form of Patent Security
Agreement EXHIBIT 3    Form of Trademark Security Agreement

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of December 9, 2009 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by AOL INC., a Delaware
corporation (the “Borrower”), and the Subsidiaries of the Borrower from to time
to time party hereto (the “Subsidiary Guarantors”), as pledgors, assignors and
debtors (the Borrower, together with the Subsidiary Guarantors, in such
capacities and together with any successors in such capacities, the “Pledgors,”
and each, a “Pledgor”), in favor of BANK OF AMERICA, N.A., in its capacity as
collateral agent pursuant to the Credit Agreement (as hereinafter defined), as
pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Collateral Agent”).

R E C I T A L S:

A. The Borrower, the Collateral Agent and the lending institutions listed
therein have, in connection with the execution and delivery of this Agreement,
entered into that certain credit agreement, dated as of December 9, 2009 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; which term shall also include and refer to any
increase in the amount of indebtedness under the Credit Agreement and any
refinancing of the Credit Agreement.

B. Each Subsidiary Guarantor has, pursuant to the Guaranties, unconditionally
guaranteed the Secured Obligations (as hereinafter defined).

C. The Borrower and each Subsidiary Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents (as hereinafter defined) and each is,
therefore, willing to enter into this Agreement.

D. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.

F. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement and (ii) the obligations of the L/C Issuer to issue
Letters of Credit that each Pledgor execute and deliver the applicable Loan
Documents, including this Agreement.

A G R E E M E N T:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “General Intangibles”; “Goods”; “Inventory”; “Letter-of-Credit
Rights”; “Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”;
‘Investment Property”; “ Records”; “Supporting Obligations”; and “Tangible
Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.
Section 1.02 of the Credit Agreement shall apply herein mutatis mutandis.

(c) The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Collateral Support” shall mean all property assigned, hypothecated or otherwise
securing any Pledged Collateral and shall include any security agreement or
other agreement granting a lien or security interest in such personal property.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercom-

 

-2-



--------------------------------------------------------------------------------

pany), between such Pledgor and any third party, and all assignments,
amendments, restatements, supplements, extensions, renewals, replacements or
modifications thereof.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Property” shall mean

(a) any permit or license issued by a Governmental Authority to any Pledgor or
any Contract, license, permit, lease, agreement, instruments or other document
or shareholder or similar agreement to which any Pledgor is a party, in each
case, only to the extent and for so long as the terms of such permit, license or
agreement or any requirement of Law applicable thereto, validly prohibit the
creation by such Pledgor of a security interest in such permit, license or
agreement in favor of the Collateral Agent (after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity) or constitutes a breach or default under or
results in the termination or requires any consent not obtained under such
Contract, license, agreement, instrument or other document or shareholder or
similar agreement;

(b) assets owned by any Pledgor on the date hereof or hereafter acquired and any
proceeds thereof that are subject to a Lien permitted to be incurred pursuant to
Section 7.01(i) of the Credit Agreement to the extent and for so long as the
contract or other agreement in which such Lien is granted (or the documentation
providing for the obligation secured by such lien) validly prohibits the
creation of any other Lien on such assets and proceeds;

 

-3-



--------------------------------------------------------------------------------

(c) any property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Pledgor that is subject to a Lien
permitted by Section 7.01(j) or (k) of the Credit Agreement to the extent and
for so long as the contract or other agreement in which such Lien is granted
validly prohibits the creation of any other Lien on such property;

(d) the voting Equity Interests issued by a Foreign Subsidiary representing more
than 65% of the outstanding voting stock of such Foreign Subsidiary

(e) any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

(f) any letter of credit to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such letter of credit for a specified
purpose;

(g) motor vehicles and other assets subject to certificates of title; and

(h) any other property, to the extent the Collateral Agent reasonably determines
that the cost of obtaining such security interest outweighs the benefits
thereof;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b), (c), (d), (e), (f), (g), or (h) (unless such Proceeds, substitutions
or replacements would constitute Excluded Property referred to in clauses (a),
(b), (c), (d), (e), (f), (g) or (h).

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

 

-4-



--------------------------------------------------------------------------------

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license agreements with, and covenants not to sue, any other party
with respect to any Patent, Trademark or Copyright or any other patent,
trademark or copyright, whether such Pledgor is a licensor or licensee under any
such license agreement, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements or violations thereof and (iv) other rights to use, exploit
or practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 9 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
1 hereto.

“Material Domestic Subsidiary” means a Material Subsidiary that is a Domestic
Subsidiary.

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or (ii) to the business, results of operations, prospects or
condition, financial or otherwise, of any Pledgor.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 2 hereto.

“Perfection Certificate” shall mean that certain perfection certificate dated
December 9, 2009, executed and delivered by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and

 

-5-



--------------------------------------------------------------------------------

substance reasonably acceptable to the Collateral Agent) executed and delivered
by the applicable Subsidiary Guarantor in favor of the Collateral Agent for the
benefit of the Secured Parties contemporaneously with the execution and delivery
of each Joinder Agreement executed in accordance with Section 3.4 hereof, in
each case, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the Credit Agreement.

“Permitted Liens” means Liens permitted under Section 7.01 of the Credit
Agreement.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) the Equity Interests of each issuer set forth on Schedules 8(a) and 8(b) to
the Perfection Certificate as being owned by such Pledgor and all options,
warrants, rights, agreements and additional Equity Interests of whatever class
of any such issuer acquired by such Pledgor (including by issuance), together
with all rights, privileges, authority and powers of such Pledgor relating to
such Equity Interests in each such issuer or under any Organization Document of
each such issuer, and the certificates, instruments and agreements representing
such Equity Interests and any and all interest of such Pledgor in the entries on
the books of any financial intermediary pertaining to such Equity Interests,
(ii) all Equity Interests of any issuer, which Equity Interests are hereafter
acquired by such Pledgor (including by issuance) and all options, warrants,
rights, agreements and additional Equity Interests of whatever class of any such
issuer acquired by such Pledgor (including by issuance), together with all
rights, privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organization Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests; provided,
however, in each case, that in no event shall more than 65% of the outstanding
voting stock of a Foreign Subsidiary held by such Pledgor be required to be
pledged hereunder.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

 

-6-



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lenders and each counterparty to a Secured Hedge Agreement
or a Secured Cash Management Agreement provided that, if such Person is not a
Lender, such person executes and delivers to the Administrative Agent a letter
agreement in form and substance acceptable to the Administrative Agent pursuant
to which such person (i) appoints the Collateral Agent as its agent under the
applicable Loan Documents and (ii) agrees to be bound by the provisions of
Sections 2.14, 9.03, 10.04 and 10.14 of the Credit Agreement as if it were a
Lender.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Subsidiary Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

SECTION 1.2. Interpretation. The rules of interpretation specified in the Credit
Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation

 

-7-



--------------------------------------------------------------------------------

hereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party (i.e., the Collateral Agent) shall not be
employed in the interpretation hereof.

SECTION 1.4. Perfection Certificate. The Collateral Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1. Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

 

  (i) all Accounts;

 

  (ii) all Equipment, Goods, Inventory and Fixtures;

 

  (iii) all Documents, Instruments and Chattel Paper;

 

  (iv) all Letters of Credit and Letter-of-Credit Rights;

 

  (v) all Investment Property;

 

  (vi) all Intellectual Property Collateral;

 

  (vii) the Commercial Tort Claims described on Schedule 11 to the Perfection
Certificate;

 

  (viii) all General Intangibles;

 

  (ix) all Supporting Obligations;

 

  (x) all books and records relating to the Pledged Collateral; and

 

  (xi) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

 

-8-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in clauses (i) through
(xi) above, the security interest created by this Agreement shall not extend to,
and the term “Pledged Collateral” shall not include, any Excluded Property.

SECTION 2.2. Filings. (a) Each Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, and (ii) any financing or
continuation statements or other documents without the signature of such Pledgor
where permitted by law, including the filing of a financing statement describing
the Pledged Collateral as “all assets now owned or hereafter acquired by the
Pledgor” or words of similar effect. Each Pledgor agrees to provide all
information described in the immediately preceding sentence to the Collateral
Agent promptly upon request by the Collateral Agent.

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

(c) Each Pledgor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office (or any successor office or
any similar office in any other country), including this Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, and naming such Pledgor, as
debtor, and the Collateral Agent, as secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1. Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates or instruments representing or
evidencing the Securities Collateral issued by each Material Domestic Subsidiary
in existence on the date hereof have been delivered to the Collateral Agent in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank and that the Collateral Agent has
a perfected first priority (subject to Permitted Liens) security interest
therein (but, for the avoidance of doubt, excluding any uncertified securities).
Each Pledgor hereby agrees that all certificates or instruments representing or
evidencing Securities Collateral issued by each Material Domestic Subsidiary
acquired by such Pledgor after the date hereof shall promptly (but in any event
within thirty days after receipt thereof by such Pledgor) be delivered to and
held by or on

 

-9-



--------------------------------------------------------------------------------

behalf of the Collateral Agent pursuant hereto (but, for the avoidance of doubt,
excluding any uncertificated securities for so long as such securities remain
uncertificated). All certificated Securities Collateral shall be in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent. The Collateral Agent shall have the right,
at any time upon the occurrence and during the continuance of any Event of
Default, to endorse, assign or otherwise transfer to or to register in the name
of the Collateral Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder. In addition, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right at any time to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations.

SECTION 3.2. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Collateral Agent in respect of the
Pledged Collateral are to be filed in each governmental, municipal or other
office specified in Schedule 6 to the Perfection Certificate. Each Pledgor
agrees that at the sole cost and expense of the Pledgors, such Pledgor will
maintain the security interest created by this Agreement in the Pledged
Collateral as a perfected first priority (subject to Permitted Liens) security
interest subject only to Permitted Liens.

SECTION 3.3. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral are evidenced
by any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Schedule 9 to the Perfection Certificate. Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 9 to the
Perfection Certificate has been properly endorsed, assigned and delivered to the
Collateral Agent, accompanied by instruments of transfer or assignment duly
executed in blank. If any amount then payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper (i) in excess of $1,000,000 or (ii) in an amount that, together with all
amounts payable evidenced by any Instrument or Tangible Chattel Paper not
previously delivered to the Collateral Agent exceeds $5,000,000 in the aggregate
for all Pledgors, the Pledgor acquiring such Instrument or Tangible Chattel
Paper shall promptly (but in any event within thirty days after receipt thereof)
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time specify.

 

-10-



--------------------------------------------------------------------------------

(b) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 11 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim (i) in excess of $1,000,000 or
(ii) in an amount that, together with all other Commercial Tort Claims in which
the Collateral Agent has not previously been granted a security interest exceeds
$5,000,000 in the aggregate for all Pledgors, such Pledgor shall immediately
notify the Collateral Agent in writing signed by such Pledgor of the brief
details thereof and grant to the Collateral Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Collateral Agent.

SECTION 3.4. Joinder of Additional Subsidiary Guarantors. The Pledgors shall
cause each wholly-owned Domestic Subsidiary of the Borrower constituting a
Material Subsidiary which, from time to time, after the date hereof shall be
required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of the Credit Agreement, (a) to
execute and deliver to the Collateral Agent (i) a Joinder Agreement
substantially in the form of Exhibit 1 hereto and (ii) a Perfection Certificate,
in each case, within twenty-five (25) days of the date on which it was acquired
or created and, upon such execution and delivery, such Subsidiary shall
constitute a “Subsidiary Guarantor” and a “Pledgor” for all purposes hereunder
with the same force and effect as if originally named as a Subsidiary Guarantor
and Pledgor herein. The execution and delivery of such Joinder Agreement shall
not require the consent of any Pledgor hereunder. The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Subsidiary Guarantor and Pledgor as a party to this
Agreement.

SECTION 3.5. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create and perfect
the security interest in the Pledged Collateral (excluding any filings at the
U.S. Copyright Office) as provided herein and the rights and interests granted
to the Collateral Agent hereunder, to carry into effect the purposes hereof,
including the filing of financing statements, continuation statements and other
documents (including this Agreement) under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interest created hereby, all in form reasonably satisfactory to the Collateral
Agent and in such offices (including the United States Patent and Trademark
Office) wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Pledged Collateral
(excluding any filings with the U.S. Copyright Office) as provided herein and to
preserve the other rights and interests granted to the Collateral Agent
hereunder, as against third parties, with respect to the Pledged Collateral.
Notwithstanding anything to the contrary contained herein, absent the occurrence
and continuation of an Event of Default, no Pledgor shall be required to perfect
the security interest granted herein by any means other than (i) filing of
financing statements pursuant to the UCC filings of any applicable jurisdiction
in the United States Patent and Trademark Office, (ii) delivery to the
Collateral Agent to be held in its posses-

 

-11-



--------------------------------------------------------------------------------

sion of Collateral consisting of tangible Chattel Paper and Instruments (x) in
excess of $1,000,000 and (y) in any amount that, together with all amounts
payable evidenced by any Instrument or Tangible Chattel Paper not previously
delivered to the Collateral Agent exceeds $5,000,000 in the aggregate for all
Pledgors, and (iii) delivery of certificates or instruments representing the
Securities Collateral of a Material Domestic Subsidiary. If an Event of Default
has occurred and is continuing, the Collateral Agent may institute and maintain,
in its own name or in the name of any Pledgor, such suits and proceedings as the
Collateral Agent may be advised by counsel shall be necessary or expedient to
prevent any impairment of the security interest in or the perfection thereof in
the Pledged Collateral. All of the foregoing shall be at the sole cost and
expense of the Pledgors.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1. Title. Except for the security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and
Permitted Liens, such Pledgor owns and has rights and, as to Pledged Collateral
acquired by it from time to time after the date hereof, will own and have rights
in each item of Pledged Collateral pledged by it hereunder, free and clear of
any and all Liens or claims of others. In addition, no Liens or claims exist on
the Securities Collateral, other than as permitted by Section 7.01 of the Credit
Agreement.

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made) or delivery to the Collateral Agent, a perfected
security interest in all the Pledged Collateral (excluding any foreign
intellectual property and U.S. copyright applications and registrations) with
respect to which a Lien may be perfected by filing or possession pursuant to UCC
or filings with the United States Patent and Trademark Office, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditor’s rights
generally, general equitable principles and a covenant of good faith and fair
dealing. The security interest and Lien granted to the Collateral Agent for the
benefit of the Secured Parties pursuant to this Agreement in and on the Pledged
Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Pledged Collateral (excluding
any foreign intellectual property and U.S. copyright applications and
registrations) except for Permitted Liens, with respect to which a Lien may be
perfected by filing or possession pursuant to UCC or filings with the United
States Patent and Trademark Office, sub-

 

-12-



--------------------------------------------------------------------------------

ject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditor’s rights generally, general equitable principles and a covenant of good
faith and fair dealing.

SECTION 4.3. Defense of Claims. Subject to Section 6.04 of the Credit Agreement,
each Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Collateral Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Liens.

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file, any valid or effective financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Pledged Collateral, except such as have been filed in favor of the Collateral
Agent pursuant to this Agreement or in favor of any holder of a Permitted Lien
with respect to such Permitted Lien. No Pledgor shall execute, authorize or
permit to be filed in any public office any financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) relating to any Pledged Collateral, except financing statements
and other statements and instruments filed or to be filed in respect of and
covering the security interests granted by such Pledgor to the holder of the
Permitted Liens.

SECTION 4.5. Due Authorization and Issuance. All of the Pledged Securities
issued by each Material Domestic Subsidiary existing on the date hereof have
been, and to the extent any Pledged Securities are hereafter issued, such
Pledged Securities will be, upon such issuance, duly authorized, validly issued
and fully paid and non-assessable to the extent applicable. There is no amount
or other obligation owing by any Pledgor to any issuer of the Pledged Securities
issued by any Material Domestic Subsidiary in exchange for or in connection with
the issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities issued by any Material Domestic
Subsidiary.

SECTION 4.6. Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement as the result of the existence and continuation of
an Event of Default and determines it necessary to obtain any approvals or
consents of any Governmental Authority or any other person therefor, then, upon
the reasonable request of the Collateral Agent, such Pledgor agrees to use its
best efforts to assist and aid the Collateral Agent to obtain as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.

SECTION 4.7. Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall be held in
trust for the benefit of the Collateral Agent and immediately after receipt
thereof shall be paid to the Collateral Agent for application in accordance with
the Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

SECTION 4.8. Legal Name; Organizational Structure, etc. Each Pledgor will give
the Collateral Agent at least fifteen (15) days prior written notice (or any
shorter period as the Collateral Agent may agree) of any change to its legal
name, organizational structure, jurisdiction of formation or its mailing
address. Such Pledgor shall not affect any such change unless it has taken all
steps necessary or reasonably required by the Collateral Agent to maintain
continued perfection of the Collateral Agent’s security interest in the Pledged
Collateral with the same priority as prior to such change.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities or Intercompany Notes, accept the same in
trust for the benefit of the Collateral Agent and promptly (but in any event
within thirty days after receipt thereof) deliver to the Collateral Agent the
certificates and other documents to the extent required to be delivered under
Section 3.1 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes.

SECTION 5.2. Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights and powers pertaining to the Securities Collateral or any part
thereof for any purpose not inconsistent with the terms or purposes hereof, the
Credit Agreement or any other document evidencing the Secured Obligations;
provided, however, that no Pledgor shall in any event exercise such rights in
any manner which could materially and adversely affect the rights and remedies
of the Collateral Agent or the other Secured Parties under any Loan Document.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities required to be delivered pursuant to Section 3.1 shall
be forthwith delivered to the Collateral Agent to hold as Pledged Collateral and
shall, if received by any Pledgor, be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such Pledgor
and be promptly (but in any event within thirty days after receipt thereof)
delivered to the Collateral Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement) to the extent required to be delivered
pursuant to Section 3.1.

 

-14-



--------------------------------------------------------------------------------

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

(c) Upon the occurrence and during the continuance of any Event of Default,
after the Collateral Agent shall have given prior notice to the Borrower that it
intends to exercise its rights pursuant to this Section 5.2(c):

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Collateral Agent appropriate instruments as the Collateral
Agent may request in order to permit the Collateral Agent to exercise the voting
and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3. Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in any material respect in the payment of any
portion of any mandatory capital contribution, if any, required to be made under
any agreement to which such Pledgor is a party relating to the Pledged
Securities pledged by it, and such Pledgor is not in violation of any other
material provisions of any such agreement to which such Pledgor is a party, or
otherwise in default or violation thereunder, (ii) no Securities Collateral
pledged by such Pledgor is subject to any defense, offset or counterclaim, nor
have any of the foregoing been asserted or alleged against such Pledgor by any
person with respect thereto, and (iii) as of the date hereof,

 

-15-



--------------------------------------------------------------------------------

there are no certificates or instruments required to be delivered to the
Administrative Agent pursuant to Section 3.1 (other than the certificates
representing such Pledged Securities that have been delivered to the Collateral
Agent) which evidence any Pledged Securities of such Pledgor.

SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Collateral Agent
or its nominee and to the substitution of the Collateral Agent or its nominee as
a substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1. Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, during the continuance of an Event of Default and after
the Collateral Agent has given prior notice to the Borrower that it intends, to
exercise rights and remedies under Article IX hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent, an irrevocable, non-exclusive license to use, license or sublicense any
of the Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located. Such license shall include access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.

SECTION 6.2. Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution of any proceeding in any federal, state or
local court or administrative body or in the United States Patent and Trademark
Office (other than non-final actions of any Intellectual Property office in
connection with the prosecution of an application for registration) regarding
any Material Intellectual Property Collateral, regarding such Pledgor’s right to
register such Material

 

-16-



--------------------------------------------------------------------------------

Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain all Material Intellectual
Property Collateral as presently used and operated, (iii) not permit to lapse or
become abandoned any Material Intellectual Property Collateral, and not settle
or compromise any pending or future litigation or administrative proceeding with
respect to any such Material Intellectual Property Collateral, in each case of
(ii) and (iii), except as such Pledgor determines in its commercially reasonable
business judgment that the maintenance or pursuit of such registration or
application is no longer necessary or beneficial to the conduct of such
Pledgor’s business, (iv) upon such Pledgor obtaining knowledge thereof, promptly
notify the Collateral Agent in writing of any event which may be reasonably
expected to materially and adversely affect the value or utility of any Material
Intellectual Property Collateral or the rights and remedies of the Collateral
Agent in relation thereto including a levy or threat of levy or any legal
process against any Material Intellectual Property Collateral, (v) not license
any Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, (vi) diligently
keep adequate records regarding all Intellectual Property Collateral and
(vii) furnish to the Collateral Agent from time to time upon the Collateral
Agent’s request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to any Intellectual Property
Collateral as the Collateral Agent may from time to time request.

SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral registered with or for which it has applied for registration with the
United States Patent and Trademark Office or (ii) become entitled to the benefit
of any additional Intellectual Property Collateral or any renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any such Intellectual Property Collateral, or any improvement on any such
Intellectual Property Collateral, or if any intent-to-use trademark application
is no longer subject to clause (c) of the definition of Excluded Property, the
provisions hereof shall automatically apply thereto and any such item enumerated
in the preceding clause (i) or (ii) shall automatically constitute Intellectual
Property Collateral as if such would have constituted Intellectual Property
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Agreement without further action by any party.
Each Pledgor shall promptly provide to the Collateral Agent written notice of
any of the foregoing and confirm the attachment of the Lien and security
interest created by this Agreement to any rights described in clauses (i) and
(ii) above by execution of an instrument in form reasonably acceptable to the
Collateral Agent and the filing of any instruments or statements as shall be
reasonably necessary to create, preserve, protect or perfect the Collateral
Agent’s security interest in such Intellectual Property Collateral (excluding
any filings with the U.S. Copyright Office). Further, each Pledgor authorizes
the Collateral Agent, upon notice to such Pledgor, to modify this Agreement by
amending Schedules 10(a) and 10(b) to the Perfection Certificate to include any
Intellectual Property Collateral of such Pledgor acquired or arising after the
date hereof.

SECTION 6.4. Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name,

 

-17-



--------------------------------------------------------------------------------

as the party in interest, for its own benefit and at the sole cost and expense
of the Pledgors, such applications for protection of the Intellectual Property
Collateral and suits, proceedings or other actions to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value or other
damage as are necessary to protect the Intellectual Property Collateral. Upon
the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right but shall in no way be obligated to file
applications for protection of the Intellectual Property Collateral and/or bring
suit in the name of any Pledgor, the Collateral Agent or the Secured Parties to
enforce the Intellectual Property Collateral and any license thereunder. In the
event of such suit, each Pledgor shall, at the reasonable request of the
Collateral Agent, do any and all lawful acts and execute any and all documents
requested by the Collateral Agent in aid of such enforcement and the Pledgors
shall promptly reimburse and indemnify the Collateral Agent for all reasonable
costs and expenses incurred by the Collateral Agent in the exercise of its
rights under this Section 6.4 in accordance with Section 10.04 of the Credit
Agreement. In the event that the Collateral Agent shall elect not to bring suit
to enforce the Intellectual Property Collateral, each Pledgor agrees, at the
reasonable request of the Collateral Agent, to take all commercially reasonable
actions necessary, whether by suit, proceeding or other action, to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
of or other damage to any of the Intellectual Property Collateral by any person.

ARTICLE VII

SECTION 7.1. Modification of Terms, etc. No Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Collateral Agent.

ARTICLE VIII

TRANSFERS

SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of any of the Pledged Collateral pledged by it
hereunder except as expressly permitted by the Credit Agreement.

 

-18-



--------------------------------------------------------------------------------

ARTICLE IX

REMEDIES

SECTION 9.1. Remedies. Upon the occurrence and during the continuance of any
Event of Default, after the Collateral Agent has given prior notice to the
Borrower, the Collateral Agent may from time to time exercise in respect of the
Pledged Collateral, in addition to the other rights and remedies provided for
herein or otherwise available to it, the following remedies:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than three (3) Business Days after receipt thereof) pay such amounts
to the Collateral Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to

 

-19-



--------------------------------------------------------------------------------

protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Collateral Agent may also in its sole discretion, subject to
the mandatory requirements of applicable law and the notice requirements
described below in Section 9.2 hereof, sell, assign or grant a license to use
the Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Collateral
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable. The Collateral Agent or any other Secured Party or any
of their respective Affiliates may be the purchaser, licensee, assignee or
recipient of the Pledged Collateral or any part thereof at any such sale and
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Pledged Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such person as a credit on account of the purchase price of
the Pledged Collateral or any part thereof payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a

 

-20-



--------------------------------------------------------------------------------

public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Pledged Collateral to more than one offeree.

SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

SECTION 9.4. Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Se-

 

-21-



--------------------------------------------------------------------------------

curities Collateral or Investment Property for their own account, for investment
and not with a view to the distribution or resale thereof. Each Pledgor
acknowledges that any such private sales may be at prices and on terms less
favorable to the Collateral Agent than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Collateral Agent, for the benefit of the Collateral Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral Agent and all others
participating in the distribution of such Securities Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(d) If the Collateral Agent determines to exercise its right to sell any or all
of the Securities Collateral or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may request in order to determine the
number of securities included in the Securities Collateral or Investment
Property which may be sold by the Collateral Agent as exempt transactions under
the Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

 

-22-

 



--------------------------------------------------------------------------------

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Collateral Agent and
the other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.4 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 9.5. No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

SECTION 9.6. Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents and
Trademarks and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof. Within five (5) Business Days of written notice
thereafter from the Collateral Agent, each Pledgor shall make available to the
Collateral Agent, to the extent within such Pledgor’s power and authority, such
personnel in such Pledgor’s employ on the date of the Event of Default as the
Collateral Agent may reasonably designate to permit such Pledgor to continue,
directly or indirectly, to produce, advertise and sell the products and services
sold by such Pledgor under the registered Patents, Trademarks and/or Copyrights,
and such persons shall be available to perform their prior functions on the
Collateral Agent’s behalf.

 

-23-



--------------------------------------------------------------------------------

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1. Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Pledged Collateral pursuant to the exercise by the Collateral
Agent of its remedies shall be applied, together with any other sums then held
by the Collateral Agent pursuant to this Agreement, in accordance with the
Credit Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Concerning Collateral Agent.

(a) The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The actions of the Collateral Agent hereunder are subject to
the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including the
release or substitution of the Pledged Collateral), in accordance with this
Agreement and the Credit Agreement. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.

(b) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Collateral.

 

-24-



--------------------------------------------------------------------------------

(c) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.

(e) The Collateral Agent may rely on advice of counsel as to whether any or all
UCC financing statements of the Pledgors need to be amended as a result of any
change (i) in any Loan Party’s legal name, (ii) in the location of any Loan
Party’s chief executive office, (iii) in any Loan Party’s identity or
organizational structure, (iv) in any Loan Party’s Federal taxpayer
identification number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization. If any Pledgor fails to provide
information to the Collateral Agent about such changes on a timely basis, the
Collateral Agent shall not be liable or responsible to any party for any failure
to maintain a perfected security interest in such Pledgor’s property
constituting Pledged Collateral, for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Pledgor does not inform the Collateral Agent
of such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Pledgor.

SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay and discharge
any taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral (other than constituting Permitted Liens), (ii) make
repairs, (iii) discharge Liens or (iv) pay or perform any obligations of such
Pledgor under any Pledged Collateral) or if any representation or warranty on
the part of any Pledgor contained herein shall be breached, the Collateral Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided, however, that
the Collateral Agent shall in no event be bound to inquire into the validity of
any tax, Lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions of the Credit Agreement. Any and all amounts so
expended by the Collateral Agent shall be paid by the Pledgors in accordance
with the provisions of Section 10.04 of the Credit Agreement. Neither the
provisions of this Section 11.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to observe any covenant contained

 

-25-



--------------------------------------------------------------------------------

in this Agreement nor any breach of representation or warranty from constituting
an Event of Default. Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full power and authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Credit Agreement, this Agreement and the other
Security Documents which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have no liability to such Pledgor or any third party for failure to
so do or take action). The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Pledgor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.

SECTION 11.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Secured Hedge Agreement or a Secured Cash
Management Agreement, such Secured Hedge Agreement or Secured Cash Management
Agreement, as applicable. Each of the Pledgors agrees that its obligations
hereunder and the security interest created hereunder shall continue to be
effective or be reinstated, as applicable, if at any time payment, or any part
thereof, of all or any part of the Secured Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Pledgor or otherwise.

SECTION 11.4. Termination; Release.

(a) When all the Secured Obligations (other than Secured Obligations under or in
respect of Secured Hedge Agreements or Secured Cash Management Agreements or
obligations in respect of indemnities or expense reimbursement obligations for
which no amount is claimed owing at the time) have been paid in full and the
Commitments of the Lenders to make any Loan or to issue any Letter of Credit
under the Credit Agreement shall have expired or been sooner terminated and all
Letters of Credit have been terminated or cash collateralized in accordance with
the provisions of the Credit Agreement, this Agreement shall terminate without
delivery of any instrument or performance of any act by any party. Upon
termination of this Agreement the Pledged Collateral shall be released from the
Lien of this Agreement and all rights to the Pledged Collateral shall revert to
the Pledgors. Upon such release or any release of Pledged Collateral or any part
thereof in accordance with the provisions of the Credit Agreement, the
Collateral Agent shall, upon the request and at the sole cost and expense of the
Pledgors, assign, transfer and deliver to Pledgor, against receipt and without
recourse to or war-

 

-26-



--------------------------------------------------------------------------------

ranty by the Collateral Agent except as to the fact that the Collateral Agent
has not encumbered the released assets, such of the Pledged Collateral or any
part thereof to be released (in the case of a release) as may be in possession
of the Collateral Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Pledged Collateral,
proper documents and instruments (including UCC-3 termination financing
statements or releases) acknowledging the termination hereof or the release of
such Pledged Collateral, as the case may be.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Pledgor in a transaction permitted by the Credit Agreement (other than
any such sale, transfer or other disposition to another Pledgor), such
Collateral shall be automatically released from the Liens created hereby. The
Administrative Agent, at the request and sole expense of such Pledgor, shall
execute and deliver to such Pledgor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. If a Subsidiary Guarantor ceases to be a wholly-owned Domestic
Subsidiary or a Material Subsidiary of the Borrower in a transaction permitted
by the Credit Agreement it shall be automatically released from its obligations
hereunder; provided that the Borrower shall have delivered to the Administrative
Agent, at least five Business Days (or shorter notice if acceptable to the
Administrative Agent) prior to the date of the proposed release, a written
notice identifying the relevant Subsidiary Guarantor together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents.

SECTION 11.5. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Collateral Agent. Any amendment, modification or supplement of
or to any provision hereof, any waiver of any provision hereof and any consent
to any departure by any Pledgor from the terms of any provision hereof in each
case shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement or any other document evidencing the Secured Obligations, no
notice to or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.

SECTION 11.6. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

 

-27-



--------------------------------------------------------------------------------

SECTION 11.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

SECTION 11.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.

SECTION 11.12. No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13. No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Collateral Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Pledged
Collateral

 

-28-



--------------------------------------------------------------------------------

or made in connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the Collateral Agent nor any other Secured Party shall
have any obligation or liability under any contracts, agreements and other
documents included in the Pledged Collateral by reason of this Agreement, nor
shall the Collateral Agent or any other Secured Party be obligated to perform
any of the obligations or duties of any Pledgor thereunder or to take any action
to collect or enforce any such contract, agreement or other document included in
the Pledged Collateral hereunder. The obligations of each Pledgor contained in
this Section 11.13 shall survive the termination hereof and the discharge of
such Pledgor’s other obligations under this Agreement, the Credit Agreement and
the other Loan Documents.

SECTION 11.14. Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Credit Agreement, any Secured
Hedge Agreement, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any Secured Hedge
Agreement, Secured Cash Management Agreement or any other Loan Document or any
other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor (other than defense of payment in
full).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

AOL INC., as Pledgor By:   /s/ Arthur Minson   Name: Arthur Minson   Title:
  Executive Vice President and Chief Financial Officer

ADTECH US, INC.

ADVERTISING.COM LLC

AOL ADVERTISING INC.

AOL CHINA HOLDINGS LLC

AOL COMMUNITY, INC.

BEBO, INC.

COMPUSERVE INTERACTIVE SERVICES, INC.

DIGITAL MARKETING SERVICES, INC.

GOING, INC.

GOOWY MEDIA INC.

ICQ LLC

LIGHTNINGCAST LLC

MAPQUEST PA, INC.

MAPQUEST, INC.

NETSCAPE COMMUNICATIONS CORPORATION

NULLSOFT, INC.

PATCH MEDIA CORPORATION

POSTGORILLA INC.

QUIGO TECHNOLOGIES LLC

SOCIALTHING, INC.

SPHERE SOURCE, INC.

SPINNER NETWORKS INCORPORATED

TACODA LLC

THE RELEGENCE CORPORATION

THIRD SCREEN MEDIA LLC

TOTEKASCHE HOLDINGS, INC.

TRUVEO, INC.

USERPLANE TECHNOLOGY, LLC

WEBLOGS INC. LLC

YEDDA, INC.,

as Pledgor By:   /s/ Arthur Minson   Name: Arthur Minson   Title:   Treasurer

 

-30-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:   /s/ Antonikia Thomas   Name:
Antonikia Thomas   Title:   Assistant Vice President

 

-31-



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

 

[Date]                              

Ladies and Gentlemen:

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of December 9, 2009,
made by AOL INC., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors party thereto and BANK OF AMERICA, N.A., as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                    ] (the “New Pledgor”), pursuant to
Section 3.4 of the Security Agreement. The New Pledgor hereby agrees to be bound
as a Subsidiary Guarantor and as a Pledgor party to the Security Agreement by
all of the terms, covenants and conditions set forth in the Security Agreement
to the same extent that it would have been bound if it had been a signatory to
the Security Agreement on the date of the Security Agreement. The New Pledgor
also hereby agrees to be bound as a party by all of the terms, covenants and
conditions applicable to it set forth in Articles VI and VII of the Credit
Agreement to the same extent that it would have been bound if it had been a
signatory to the Credit Agreement on the execution date of the Credit Agreement.
Without limiting the generality of the foregoing, the New Pledgor hereby grants
and pledges to the Collateral Agent, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, a Lien on and security
interest in, all of its right, title and interest in, to and under the Pledged
Collateral and expressly assumes all obligations and liabilities of a Subsidiary
Guarantor and Pledgor thereunder. The New Pledgor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Pledgors contained in the Security Agreement and Article V of the Credit
Agreement.



--------------------------------------------------------------------------------

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:       Name:   Title:

 

AGREED TO AND ACCEPTED: BANK OF AMERICA, N.A. as Collateral Agent By:      
Name:   Title: By:       Name:   Title:

[Schedules to be attached]

 

-3-



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of [            ], by [            ] and
[            ] (individually, a “Pledgor”, and, collectively, the “Pledgors”),
in favor of BANK OF AMERICA, N.A., in its capacity as collateral agent pursuant
to the Credit Agreement (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:

(a) U.S. Patents of such Pledgor listed on Schedule I1 attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. This Patent Security Agreement has been executed
and delivered by the Pledgor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office. The security
interest granted pursuant to this Patent Security Agreement is granted in
conjunction with the security interest granted to the Collateral Agent pursuant
to the Security Agreement and Pledgors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security inter-

 

 

1

Should include same U.S. Patents listed on Schedule 10(a) of the Perfection
Certificate.



--------------------------------------------------------------------------------

est in the Patents made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Patent Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control unless the
Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:       Name:   Title:

 

Accepted and Agreed: BANK OF AMERICA, N.A., as Collateral Agent By:       Name:
  Title: By:       Name:   Title:

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

  

REGISTRATION
NUMBER

  

NAME

     

Patent Applications:

 

OWNER

  

APPLICATION
NUMBER

  

NAME

     



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of [            ], by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BANK OF AMERICA, N.A., in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Trademark Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor,
provided that any intent-to-use trademark application is excluded solely to the
extent and for so long as creation by a Pledgor of a security interest therein
would result in the loss by such Pledgor of any material rights therein:

(a) U.S. Trademarks of such Pledgor listed on Schedule I2 attached hereto;

(b) all Goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. This Trademark Security Agreement has been
executed and delivered by the Pledgor for the purpose of recording the grant of
security in-

 

 

2

Should include same U.S. Trademarks listed on Schedule 10(a) of the Perfection
Certificate.



--------------------------------------------------------------------------------

terest herein with the United States Patent and Trademark Office. The security
interest granted pursuant to this Trademark Security Agreement is granted in
conjunction with the security interest granted to the Collateral Agent pursuant
to the Security Agreement and Pledgors hereby acknowledge and affirm that the
rights and remedies of the Collateral Agent with respect to the security
interest in the Trademarks made and granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Security
Agreement, the provisions of the Security Agreement shall control unless the
Collateral Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:       Name:   Title:

 

Accepted and Agreed: BANK OF AMERICA, N.A., as Collateral Agent By:       Name:
  Title: By:       Name:   Title:

 

-3-



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

Owner

  

Registration
Number

  

Title

     

Trademark Applications:

 

Owner

   Application
Number    Title      